In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
         ______________________________

               No. 06-10-00108-CR
         ______________________________


   WILLIAM THOMAS LANTRIP, SR., Appellant

                          V.

         THE STATE OF TEXAS, Appellee




    On Appeal from the 71st Judicial District Court
              Harrison County, Texas
             Trial Court No. 09-0206X




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                          MEMORANDUM OPINION

           William Thomas Lantrip, Sr., appeals his conviction on two counts of attempted capital

murder. In a single appeal, Lantrip challenges these convictions and one for murder addressed in

our opinion in cause number 06-10-00107-CR. The issues, facts, and evidence are the same in

both cases. For the reasons stated in our opinion in that case, we likewise affirm the judgments

and sentences in the instant cause.1




                                                       Bailey C. Moseley
                                                       Justice

Date Submitted:              January 12, 2011
Date Decided:                February 4, 2011

Do Not Publish




1
    See our opinion issued in Lantrip v. State, cause number 06-10-107-CR.

                                                           2